
	

114 S2316 IS: To amend title 38, United States Code, to expand the requirements for reissuance of veterans benefits in cases of misuse of benefits by certain fiduciaries to include misuse by all fiduciaries, to improve oversight of fiduciaries, and for other purposes.
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2316
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Mr. Blumenthal (for himself, Mr. Moran, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the requirements for reissuance of veterans
			 benefits in cases of misuse of benefits by certain fiduciaries to include
			 misuse by all fiduciaries, to improve oversight of fiduciaries, and for
			 other purposes.
	
	
		1.Expansion of requirements for reissuance of veterans benefits in cases of misuse of benefits by
 certain fiduciaries to include misuse by all fiduciariesSection 6107 of title 38, United States Code, is amended— (1)by striking subsections (a) and (b) and inserting the following new subsection (a):
				
 (a)Reissuance of misused benefits(1)In any case in which a fiduciary misuses all or part of an individual's benefit paid to such fiduciary, the Secretary shall pay to the beneficiary or the beneficiary's successor fiduciary an amount equal to the amount of such benefit so misused.
 (2)In any case in which the Secretary obtains recoupment from a fiduciary who has misused benefits, the Secretary shall promptly remit payment of the recouped amounts to the beneficiary or the beneficiary's successor fiduciary as the case may be to the extent that such amounts have not been reissued under paragraph (1).;
 (2)in subsection (d), by striking or (b); and (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
			2.Improved access to financial records for purposes of oversight by Department of Veterans Affairs of
 fiduciariesSection 5502 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
 (f)(1)The Secretary shall require any person or entity appointed or recognized as a fiduciary for a Department beneficiary under this section to provide authorization for the Secretary to obtain (subject to the cost reimbursement requirements of section 1115(a) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3415(a))) from any financial institution any financial record held by the institution with respect to the fiduciary or the beneficiary whenever the Secretary determines that the financial record is necessary—
 (A)for the administration of a program administered by the Secretary; or (B)in order to safeguard the beneficiary's benefits against neglect, misappropriation, misuse, embezzlement, or fraud.
 (2)Notwithstanding section 1104(a)(1) of such Act (12 U.S.C. 3404(a)(1)), an authorization provided by a fiduciary under paragraph (1) with respect to a beneficiary shall be a one-time authorization that will remain in effect until the date that is two years after the date of the approval by a court or the Secretary of a final accounting of payment of benefits under any law administered by the Secretary to the fiduciary on behalf of such beneficiary.
 (3)The authorization provided by the fiduciary under paragraph (1) shall be a condition of appointment as a fiduciary.
 (4)(A)An authorization obtained by the Secretary pursuant to this subsection shall be considered to meet the requirements of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) for purposes of section 1103(a) of such Act (12 U.S.C. 3403(a)) and need not be furnished by the fiduciary to the financial institution, notwithstanding section 1104(a)(1) of such Act (12 U.S.C. 3404(a)(1)), if the Secretary provides a copy of the authorization to the financial institution.
 (B)The certification requirements of section 1103(b) of such Act (12 U.S.C. 3403(b)) shall not apply to requests by the Secretary pursuant to an authorization provided under this subsection.
 (C)A request for a financial record by the Secretary pursuant to an authorization provided by a fiduciary under this subsection is deemed to meet the requirements of section 1104(a)(3) of such Act (12 U.S.C. 3404(a)(3)) and the matter in section 1102 of such Act (12 U.S.C. 3402) that precedes paragraph (1) of such section if such request identifies the fiduciary and the beneficiary concerned.
 (D)The Secretary shall inform any person or entity who provides authorization under this subsection of the duration and scope of the authorization.
 (E)(i)If a fiduciary of a Department beneficiary refuses to provide or revokes any authorization to permit the Secretary to obtain from any financial institution any financial record concerning benefits paid by the Secretary for such beneficiary, the Secretary may, on that basis, revoke the appointment or the recognition of the fiduciary for such beneficiary and for any other Department beneficiary for whom such fiduciary has been appointed or recognized.
 (ii)If an appointment or recognition of a fiduciary is revoked under clause (i), benefits may be paid as provided in subsection (d).
 (5)For purposes of section 1113(d) of such Act (12 U.S.C. 3413(d)), a disclosure pursuant to this subsection shall be considered a disclosure pursuant to a Federal statute.
 (6)In this subsection: (A)The term fiduciary includes any person or State or local governmental entity appointed or recognized to receive payment of benefits under any law administered by the Secretary on behalf of a Department beneficiary.
 (B)The term financial institution has the meaning given such term in section 1101 of such Act (12 U.S.C. 3401), except that such term shall also include any benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in any State.
 (C)The term financial record has the meaning given to such term in such section..  